    4:21-cv-03079-BCB-MDN Doc # 5 Filed: 04/19/21 Page 1 of 2 - Page ID # 21




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

KAYLA REED,

                        Plaintiff,                                       4:21CV3079

        vs.
                                                                        ORDER TO
TOBY SMITH, SARAH JONES, and                                           SHOW CAUSE
ANGELA M. FRANZ,

                        Defendants.

       This matter is before the Court sua sponte after review of the docket and the plaintiff’s
complaint (Filing No. 1) filed on April 15, 2021.
       The court has an independent obligation to determine whether subject matter jurisdiction
exists in each case. See Sac & Fox Tribe of the Mississippi in Iowa, Election Bd. v. Bureau of
Indian Affs., 439 F.3d 832, 836 (8th Cir. 2006). “If the court determines at any time that it lacks
subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). “It is a
fundamental precept that federal courts are courts of limited jurisdiction. The limits upon federal
jurisdiction, whether imposed by the Constitution or by Congress, must be neither disregarded nor
evaded.” Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978). “[C]onclusory
allegations do not provide an adequate basis for determining this court’s jurisdiction.” Jil
McCorkindale v. Am. Home Assurance Co./A.I.C., 909 F. Supp. 646, 656 (N.D. Iowa 1995).
       A district court can attain subject-matter jurisdiction under federal question or diversity
jurisdiction. See 28 U.S.C. §§ 1331-32. A district court’s federal question jurisdiction extends to
“all civil actions arising under the Constitution, laws, or treaties of the United States.” See 28
U.S.C. § 1331. Diversity jurisdiction is limited to cases in which the “controversy exceeds the
sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of different
States[.]” See 28 U.S.C. § 1332(a). “[P]ro se complaints are to be construed liberally[.]” Stringer
v. St. James R-1 Sch. Dist., 446 F.3d 799, 802 (8th Cir. 2006). Here, construing the plaintiff’s
pleading liberally, the undersigned magistrate judge finds it fails to show any manner in which this
court has a basis for jurisdiction. See 28 U.S.C. §§ 1331-32.
       First, although the plaintiff invokes this court’s diversity jurisdiction, her pleading does not
indicate the citizenship of any party. The plaintiff filed her action in this court and circled
    4:21-cv-03079-BCB-MDN Doc # 5 Filed: 04/19/21 Page 2 of 2 - Page ID # 22




“diversity” as the basis of this court’s jurisdiction. (Filing No. 1 at p. 2). Therefore, it is the
plaintiff’s burden to plead with specificity the citizenship of the parties. See Walker by Walker v.
Norwest Corp., 108 F.3d 158, 161 (8th Cir. 1997); Barclay Square Props. v. Midwest Fed. Sav. &
Loan Ass’n of Minneapolis, 893 F.2d 968, 969 (8th Cir. 1990). The plaintiff has failed to do so.
Accordingly, the court cannot determine whether diversity jurisdiction exists.
       Next, no federal cause of action or basis for federal court jurisdiction is apparent from the
pleading. The plaintiff cites claims for trespass and injury to property but does not state who the
defendants are or how they allegedly have trespassed or injured her property. The plaintiff’s
attachment of an “exhibit” containing the text of two federal criminal statutes is insufficient to
establish federal question jurisdiction. See Caterpillar Inc. v. Williams, 482 U.S. 386, 392
(1987)(quoting Gully v. First Nat’l Bank, 299 U.S. 109, 112-13 (1936))(“The presence or absence
of federal-question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides
that federal jurisdiction exists only when a federal question is presented on the face of the
plaintiff’s properly pleaded complaint.”). At this time, even liberally construing the plaintiff’s
pleading, she does not state any claim arising under the Constitution, laws, or treaties of the United
States, as required by 28 U.S.C. § 1331.
       In sum, it is not apparent that this court has subject matter jurisdiction. The Court will
provide the plaintiff with an opportunity to show cause why this matter should not be summarily
dismissed for lack of subject matter jurisdiction. Accordingly,


       IT IS ORDERED: Plaintiff shall have to May 10, 2021, to show cause why this case
should not be dismissed for lack of subject matter jurisdiction.



       Dated this 19th day of April, 2021.


                                                         BY THE COURT:


                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
